722 S.E.2d 209 (2012)
STATE
v.
Jonathan Lynn BURROW.
No. 78A12-1.
Supreme Court of North Carolina.
February 24, 2012.
James N. Freeman, Elkin, for Burrow, Jonathan Lynn.
Barry H. Bloch, Assistant Attorney General, for State of North Carolina.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.
Rick Shaffer, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 24th of February 2012 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 24th of February 2012."